DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-3, 7, 8, 10, 12, 15, 17, 19, 21, 23, 25, 26, 28-33, 44 and 45 are pending in the instant invention.  According to the Amendments to the Claims, filed January 14, 2021, claims 1-3, 7, 8, 10, 12, 15, 17, 19, 21, 23, 25, 26 and 28-33 were amended, claims 4-6, 9, 11, 13, 14, 16, 18, 20, 22, 24, 27 and 34-43 were cancelled and claims 44 and 45 were added.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/751,405, filed October 26, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-3, 7, 8, 10, 12, 15, 17, 19, 21, 23, 25, 26, 28-32 and 44, drawn to substituted pyrimidines having structure (I), shown to the right, and/or a pharmaceutical composition thereof; and (1) claims 33 and 45, drawn to a method for inhibiting maternal embryonic leucine zipper kinase activity in a subject, wherein the method comprises administering … a pharmaceutical composition comprising a substituted pyrimidine having structure (I), shown to the right above, respectively.

	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 16, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 14, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-3, 7, 8, 10, 12, 15, 17, 19, 21, 23, 25, 26, 28-33, 44 and 45 is contained within.

Reasons for Allowance

	Claims 1-3, 7, 8, 10, 12, 15, 17, 19, 21, 23, 25, 26, 28-33, 44 and 45 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrimidines having structure (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted pyrimidines having structure (I) that is not taught or fairly suggested in the prior art is Ring B on the periphery of the pyrimidine core.  This limitation is present in the recited species of claims 29 and 44, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SUBSTITUTED PYRIMIDINES OF STRUCTURE (I) FOR INHIBITING EMBRYONIC LEUCINE ZIPPER KINASE ACTIVITY

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRIMIDINES FOR INHIBITING EMBRYONIC LEUCINE ZIPPER KINASE ACTIVITY”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 8, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein L is -NR2CHR2-, -NR2CHR2CHR2-, -OCHR2-, or -OCHR2CHR2-.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring A is optionally substituted cyclobutyl, optionally substituted cyclopentyl, or optionally substituted cyclohexyl.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring A is optionally substituted piperidinyl.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring A is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, or 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring B is:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, or 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, and 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the compound is a pharmaceutically acceptable salt thereof.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is selected from the group consisting of:


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,


    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,


    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
,


    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
,


    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
,


    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
, 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
, 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
,


    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
, 
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
, 
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
, and 
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Toby J. Ligon (Reg. No. 74,699) on February 1, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624